In an action, inter alia, for specific performance of an option to purchase real property, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated January 31, 2003, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs to the intervenor Olufemi Falade.
The Supreme Court properly dismissed the plaintiff’s complaint where she failed to establish that she exercised her option to purchase the subject building from the defendant *714Mauro Maratea in accordance with the terms of the lease (see Mohring Enters. v HSBC Bank USA, 291 AD2d 385 [2002]; Willis v Ronan, 249 AD2d 299, 300 [1998]; cf. Kaplan v Lippman, 75 NY2d 320, 325 [1990]). Ritter, J.P., Goldstein, Townes and Crane, JJ., concur.